         Case 17-23426-MAM        Doc 237     Filed 10/23/18     Page 1 of 21



                     UNITED STATES BANKRUPTCY COURT
                      SOUTHERN DISTRICT OF FLORIDA
                             www.flsb.uscourts.gov

In re:                                              Case No.     17-23426-MAM
                                                    Chapter      11
ROBERT MATTHEWS,

                     Debtor.        /

                              CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the Agreed Amended Order Granting in Part
Motion for Relief From Stay of Related Federal Action Against Robert Matthews Through
the Entry of Final Judgment [D.E. 224] was served on the following parties as follows:

By Notice of Electronic Filing (“NEF”) on October 19, 2018 to:

Joaquin J Alemany on behalf of Creditor DB Private Wealth Mortgage, Ltd.
joaquin.alemany@hklaw.com, jose.casal@hklaw.com

David W Baddley on behalf of Creditor U.S. Securities and Exchange Commission
baddleyd@sec.gov

Ashley R Eagle on behalf of Creditor Michael Cox
aeagle@righttojustice.com

Ashley R Eagle on behalf of Creditor Patricia Cox
aeagle@righttojustice.com

Heidi A Feinman on behalf of U.S. Trustee Office of the US Trustee
Heidi.A.Feinman@usdoj.gov

IPFS Corporation (Chandler)
lisa.chandler@ipfs.com

Steven C Jones on behalf of Creditor Palm House Investors
steven.jones@wilsonelser.com,
anna.nowakowska@wilsonelser.com;vivian.fusco@wilsonelser.com;EService.Miami@wils
onelser.com

Philip J Landau on behalf of Creditor 160 Royal Palm, LLC
plandau@slp.law,
msmith@slp.law;blee@slp.law;pdorsey@slp.law;dwoodall@slp.law;ematteo@slp.law;epen
dergraft@slp.law;cdraper@slp.law
         Case 17-23426-MAM         Doc 237       Filed 10/23/18   Page 2 of 21



Mark Alan Lavine on behalf of Creditor United States of America, IRS
mark.lavine@usdoj.gov, shannon.patterson@usdoj.gov;Milton.pacheco@usdoj.gov

Stephanie C Lieb on behalf of Interested Party Investors Warranty of America, Inc.
slieb@trenam.com, psutherland@trenam.com,mmosbach@trenam.com

Peter J Malecki on behalf of Creditor Ryan Black
pmalecki@riccalawyers.com, bricca@riccalawyers.com;lkendrick@riccalawyers.com

Edward A Marod on behalf of Creditor Ali Adampeyra
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Baoping Liu
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Bei Zhu
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Changyue Liu
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Chengyu Gu
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Chunning Ye
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Cuilian Li
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Daqin Weng
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Dongsheng Zhu
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Feng Guo
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Halil Erseven
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Hao Lou
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Hongru Pan

                                             2
        Case 17-23426-MAM        Doc 237       Filed 10/23/18   Page 3 of 21



emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Juewei Zhou
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Junqiang Feng
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Kuang Yaoping
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Lan Li
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Li Dongsheng
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Li Zhang
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Lili Zhang
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Ling Li
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Liyan Feng
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Min Cui
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Min Li
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Mohammad Zargar
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Mohammadreza Sedaghat
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Qingyun Yu
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Qiong Deng
emarod@gunster.com, dpeterson@gunster.com

                                           3
        Case 17-23426-MAM        Doc 237       Filed 10/23/18   Page 4 of 21




Edward A Marod on behalf of Creditor Qiongfang Zhu
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Ran Chen
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Reza Siamak Nia
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Ruji Li
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Rujing Wei
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Sanaz Salehin
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Sara Salehin
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Sha Shi
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Shahriar Ebrahimian
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Shaoping Huang
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Shaoqing Zeng
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Shu Jiang
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Shuangyun Wang
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Tang Cheok Fai
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Tao Xiong
emarod@gunster.com, dpeterson@gunster.com



                                           4
        Case 17-23426-MAM        Doc 237       Filed 10/23/18   Page 5 of 21



Edward A Marod on behalf of Creditor Tingting Sun
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Tonghui Luan
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Wenhao Zhang
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Xiang Chunhua
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Xiang Shu
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Xiao Sun
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Xiaonan Wang
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Xiaoping Zhang
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Yajun Kang
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Yan Chen
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Yawen Li
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Yi Zhao
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Ying Fei
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Ying Tan
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Yingjun Yang
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Yuanbo Wang

                                           5
        Case 17-23426-MAM         Doc 237       Filed 10/23/18   Page 6 of 21



emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Yulong Tang
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Zhaohui Li
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Zheng Yu
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Creditor Zhiling Gan
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Ali Adampeyra
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Baoping Liu
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Bei Zhu
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Changyue Liu
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Chengyu Gu
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Chunning Ye
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Cuilian Li
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Daqin Weng
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Dongsheng Zhu
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Feng Guo
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Halil Erseven
emarod@gunster.com, dpeterson@gunster.com

                                            6
        Case 17-23426-MAM         Doc 237       Filed 10/23/18   Page 7 of 21




Edward A Marod on behalf of Plaintiff Hao Lou
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Hongru Pan
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Juewei Zhou
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Junqiang Feng
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Kuang Yaoping
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Lan Li
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Li Dongsheng
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Li Zhang
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Lili Zhang
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Ling Li
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Liyan Feng
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Min Cui
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Min Li
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Mohammad Zargar
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Mohammadreza Sedaghat
emarod@gunster.com, dpeterson@gunster.com



                                            7
        Case 17-23426-MAM         Doc 237       Filed 10/23/18   Page 8 of 21



Edward A Marod on behalf of Plaintiff Qingyun Yu
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Qiong Deng
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Qiongfang Zhu
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Ran Chen
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Reza Siamak Nia
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Ruji Li
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Rujing Wei
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Sanaz Salehin
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Sara Salehin
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Sha Shi
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Shahriar Ebrahimian
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Shaoping Huang
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Shaoqing Zeng
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Shu Jiang
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Shuangyun Wang
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Tang Cheok Fai

                                            8
        Case 17-23426-MAM         Doc 237       Filed 10/23/18   Page 9 of 21



emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Tao Xiong
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Tingting Sun
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Tonghui Luan
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Wenhao Zhang
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Xiang Chunhua
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Xiang Shu
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Xiao Sun
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Xiaonan Wang
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Xiaoping Zhang
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Yajun Kang
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Yan Chen
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Yawen Li
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Yi Zhao
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Ying Fei
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Ying Tan
emarod@gunster.com, dpeterson@gunster.com

                                            9
        Case 17-23426-MAM        Doc 237    Filed 10/23/18    Page 10 of 21




Edward A Marod on behalf of Plaintiff Yingjun Yang
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Yuanbo Wang
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Yulong Tang
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Zhaohui Li
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Zheng Yu
emarod@gunster.com, dpeterson@gunster.com

Edward A Marod on behalf of Plaintiff Zhiling Gan
emarod@gunster.com, dpeterson@gunster.com

Orfelia M Mayor on behalf of Creditor Palm Beach County Tax Collector
omayor@ombankruptcy.com,
legalservices@pbctax.com;carmen@ombankruptcy.com;cmbk@ombankruptcy.com;omayor
@ecf.inforuptcy.com

Niall T McLachlan, Esq on behalf of Creditor IBERIABANK
nmclachlan@carltonfields.com, cguzman@carltonfields.com

Denise S Mondell on behalf of Creditor State of Connecticut Department of Revenue
Services
denise.mondell@ct.gov

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

Christian Panagakos on behalf of Debtor Robert Matthews
cp@FloridaBankruptcyAdvisors.com,
bp@FloridaBankruptcyAdvisors.com;fbaecf@gmail.com;r55828@notify.bestcase.com

Christian Panagakos on behalf of Defendant Robert Matthews
cp@FloridaBankruptcyAdvisors.com,
bp@FloridaBankruptcyAdvisors.com;fbaecf@gmail.com;r55828@notify.bestcase.com

Steven G. Powrozek, Esq. on behalf of Creditor JPMorgan Chase Bank, National
Association
spowrozek@logs.com, electronicbankruptcynotices@logs.com



                                           10
        Case 17-23426-MAM           Doc 237     Filed 10/23/18     Page 11 of 21



David L Rosendorf, Esq on behalf of Creditor Seth Bernstein
dlr@kttlaw.com, rcp@kttlaw.com;ycc@kttlaw.com

Gavin N Stewart on behalf of Creditor BMW Financial Services NA, LLC
bk@stewartlegalgroup.com

Harry Winderman on behalf of Creditor Palm House Hotel, LLLP
harry4334@hotmail.com, lynoramae@gmail.com,lm@whcfla.com,filings@whcfla.com

By First Class U.S. Mail on October 22, 2018 to the parties listed on the attached service list
and who did not already receive notice via CM/ECF.

By First Class U.S. Mail on October 23, 2018 to:
Larry Zink, Esquire
Counsel for KK-PB Financial LLC
1198 Hillsboro Mile – Suite 244
Hillsboro Beach, FL 33062




                                              Dated: October 23, 2018

                                              /s/ E. Brooke Panagakos
                                              CHRISTIAN R. PANAGAKOS
                                              FL Bar No.: 0065579
                                              E. BROOKE PANAGAKOS
                                              FL Bar No.: 0029312
                                              FLORIDA BANKRUPTCY ADVISORS, P.L.
                                              120 E. Oakland Park Blvd., Suite 207
                                              Oakland Park, FL 33334
                                              Tel: (954) 600-8990/ Fax: (954) 692-9070
                                              cp@floridabankruptcyadvisors.com




                                              11
Label Matrix for local noticingCase 17-23426-MAM       Doc LLC
                                             160 Royal Palm, 237 Filed 10/23/18                PageBMW12 of 21 Services NA, LLC
                                                                                                       Financial
113C-9                                       c/o Philip J. Landau                                   c/o Gavin N. Stewart, Esq
Case 17-23426-MAM                            Shraiberg, Landau & Page, P.A.                         P.O. Box 5703
Southern District of Florida                 2385 NW Executive Center Dr.                           Clearwater, FL 33758-5703
West Palm Beach                              Suite 300
Thu Oct 11 23:10:42 EDT 2018                 Boca Raton, FL 33431-8530
BMW Financial Services NA, LLC, c/o AIS Port Capital One Auto Finance, a division of Capi           Capital One Auto Finance, a divison of Capit
P.O. Box 165028                              c/o AIS Portfolio Services, LP                         4515 N Santa Fe Ave. Dept APS
Irving, TX 75016-5028                        4515 N Santa Fe Ave Dept APS                           Oklahoma City, OK 73118-7901
                                             Oklahoma City, OK 73118-7901


DB Private Wealth Mortgage, Ltd.                IBERIABANK                                          IPFS Corporation (Chandler)
c/o Joaquin J. Alemany, Esq.                    c/o Niall T. McLachlan                              30 Montgomery Street
Holland & Knight LLP                            Carlton Fields Jorden Burt PA                       Suite 501
701 Brickell Ave., Suite 3300                   100 SE 2nd Street                                   Jersey City, NJ 07302-3821
Miami, FL 33131-2898                            Suite 4200
                                                Miami, FL 33131-2113
Investors Warranty of America, Inc.             JPMorgan Chase Bank, National Association           Palm Beach County Tax Collector
c/o Trenam Law                                  c/o Steven G. Powrozek, Esq.                        c/o Orfelia M Mayor Esq
101 E Kennedy Blvd #2700                        Shapiro, Fishman & Gache, LLP                       POB 3715
Tampa, FL 33602-5150                            4630 Woodland Corporate Blvd.                       West Palm Beach, FL 33402-3715
                                                Suite 100
                                                Tampa, FL 33614-2429
Palm House Hotel, LLLP                          State of Connecticut Department of Revenue S        U.S. Securities and Exchange Commission
co Henry B. Handler, Esq.                       c/o Denis S Mondell                                 Atlanta Regional Office
2255 Glades Road suite 218A                     55 Elm St                                           950 East Paces Ferry Road, NE
Boca Raton, FL 33431-7391                        POB 120                                            Suite 900
                                                 Hartford, CT 06141-0120                            Atlanta, GA 30326-1382

United States of America, IRS                   160 Royal Palm LLC                                  160 Royal Palm, LLC
c/o Mark A. Lavine                              160 Royal Palm                                      1118 Waterway Lane
U.S. Attorney’s Office                          Palm Beach, FL 33480-4254                           Delray Beach, FL 33483-7156
500 S. Australian Avenue, Suite 400
West Palm Beach, FL 33401-6209

160 Royal Palm, LLC                             Alamo                                               Ali Adampeyra
c/o Shraiberg, Landau & Page, P.A.              600 Corporate Park Dr.                              c/o Gunster Yoakley & Stewart PA
Attn: Philip J. Landau                          Saint Louis, MO 63105-4204                          777 S Flagler Dr #500E
2385 N.W. Executive Center Drive, #                                                                 West Palm Beach, FL 33401-6121
Boca Raton, FL 33431-8579

American Express                                American Express                                    American Express
200 Vesey Street                                c/o C T Corporation System                          c/o Drew Beinhaker
New York, NY 10285-0002                         1200 South Pine Island Road                         4060 Sheridan Street
                                                Fort Lauderdale, FL 33324-4413                      Suite C
                                                                                                    Hollywood, FL 33021-3559

American Express Bank, FSB                      American Express Centurion Bank                     Attorney Leslie Evans
c/o Becket and Lee LLP                          c/o Becket and Lee LLP                              214 Brazilian Ave Ste 200
PO Box 3001                                     PO Box 3001                                         Palm Beach, FL 33480-4676
Malvern PA 19355-0701                           Malvern PA 19355-0701


(p)BMW FINANCIAL SERVICES                       (p)BANK OF AMERICA                                  Bank of America
CUSTOMER SERVICE CENTER                         PO BOX 982238                                       Successor to Merrill Lynch Commercial
PO BOX 3608                                     EL PASO TX 79998-2238                               c/o Michael W. Ott
DUBLIN OH 43016-0306                                                                                233 S. Wacker Dr., Suite 6600
                                                                                                    Chicago, IL 60606-6473
Bank of America, N.A.          Case 17-23426-MAM
                                             Banyan CayDoc   237 Filed 10/23/18
                                                        Dev, LLC                          PageBaoping
                                                                                                13 ofLiu21
Attn: Edmond J. Blough, VP Americas Comm     2300 Presidential Way                            c/o Gunster Yoakley & Stewart PA
222 North LaSalle Street                     West Palm Beach, FL 33401-1510                   777 S Flagler Dr #500E
Chicago, IL 60601-1003                                                                        West Palm Beach, FL 33401-6121


Barclays Bank                                Barclays Bank                                    Barclays Bank Delaware
Card Services                                Card Services                                    100 West St.
400 White Clay Center Drive                  P.O. Box 13337                                   Wilmington, DE 19801-5015
Newark, DE 19711-5468                        Philadelphia, PA 19101-3337


Barclays Bank Delaware                       Bei Zhu                                          Botticelli Advisors, LLC
PO Box 8803                                  c/o Gunster Yoakley & Stewart PA                 c/o Leslie Evans
Wilmington, DE 19899-8803                    777 S Flagler Dr #500E                           214 BRAZILIAN AVENUE
                                             West Palm Beach, FL 33401-6121                   Suite 200
                                                                                              Palm Beach, FL 33480-4676

Brian K. Hole                                CHANGYUE LIU                                     CHENGYU GU
Holland & Knight LLP                         c/o Gunster Yoakley & Stewart PA                 c/o Gunster Yoakley & Stewart PA
515 E. Las Olas Blvd.                        777 S Flagler Dr #500E                           777 S Flagler Dr #500E
Suite 1200                                   West Palm Beach, FL 33401-6121                   West Palm Beach, FL 33401-6121
Fort Lauderdale, FL 33301-4249

CHUNNING YE                                  Capital One                                      Capital One Auto Finance, a division of Capi
c/o Gunster Yoakley & Stewart PA             P.O. Box 165028                                  PO Box 60511
777 S Flagler Dr #500E                       Irving, TX 75016-5028                            City Of Industry CA 91716, CA 91716-0511
West Palm Beach, FL 33401-6121


Cardinal Appraisal Company                   Chen Jun                                         Cheng Li
c/o Denise Smith                             Wilson Elser Mowkowitz Edelman & Dicker          Wilson Elser Mowkowitz Edelman & Dicker
13616-A Orange Grove Blvd.                   700 11th St NW, Suite 400                        700 11th St NW, Suite 400
West Palm Beach, FL 33411-8482               Washington DC 20001-4507                         Washington DC 20001-4507


Christopher E.   Hultquist (Potomic Reaalt   Christopher William Kammerer                     Citi
DarrowEverett,   LLP                         Kammerer Mariani PLLC                            P.O. Box 6004
One Turks Head   Place                       1601 Forum Place                                 Sioux Falls, SD 57117-6004
Suite 1200                                   Suite 500
Providence, RI   02903-2212                  West Palm Beach, FL 33401-8103

Citizens Bank (fka RBS Citizens, N.A.)       Citizens Bank (fka RBS Citizens, N.A.)           Citizens Bank, National Association
One Citizens Plaza                           c/o Green Tree Servicing, LLC                    c/o Ditech Financial LLC
Providence, RI 02903-1344                    Daniel C.Consuegra                               2100 East Elliot Road, Bldg. 94 T-120
                                             9204 King Palm Dr.                               Tempe AZ 85284-1806
                                             Tampa, FL 33619-1328

Connect Auto, Inc.                           Connecticut Department of Revenue Services       Cuilian Li
c/o Weiss Handler & Cornwell, PA             Collections Unit - Bankruptcy Team               c/o Gunster Yoakley & Stewart PA
One Boca Place, Suite 218-A                  450 Columbus Blvd., Ste.1                        777 S Flagler Dr #500E
2255 Glades Road                             Hartford, CT 06103-1837                          West Palm Beach, FL 33401-6121
Boca Raton, FL 33431-7382

DB Private Wealth Mortgage, Ltd.             DONGSHENG ZHU                                    Daniel J. Carragher
c/o Joaquin J. Alemany, Esq.                 c/o Gunster Yoakley & Stewart PA                 Day Pitney LLP
Holland & Knight LLP                         777 S Flagler Dr #500E                           1 International Place
701 Brickell Avenue, Suite 3300              West Palm Beach, FL 33401-6121                   Boston, MA 02110-3179
Miami, Florida 33131-2898
Daqin Weng                     Case 17-23426-MAM       Doc 237 Filed 10/23/18
                                             Deutsche Bank                          PageDevin
                                                                                          14 Sean
                                                                                              of 21
                                                                                                  Radkay
c/o Gunster Yoakley & Stewart PA             1 Corporate Drive                           Gunster Yoakley & Stewart
777 S Flagler Dr #500E                       Suite 360                                   777 S Flagler Drive
West Palm Beach, FL 33401-6121               Lake Zurich, IL 60047-8945                  Suite 500 E
                                                                                         West Palm Beach, FL 33401-6194

Ditech Financial LLC                      Dynamic Recovery Solutions                     Eastern Waste Systems, Inc.
2100 East Elliot Road                     P.O. Box 25759                                 1660 NW 19th Avenue
Building 94                               Greenville, SC 29616-0759                      Pompano Beach, FL 33069-1648
Tempe, AZ 85284-1806


FENG GUO                                  Gao Yi                                         Gerard Joseph Curley , Jr.
c/o Gunster Yoakley & Stewart PA          Wilson Elser Mowkowitz Edelman & Dicker        Gunster Yoakley & Stewart
777 S Flagler Dr #500E                    700 11th St NW, Suite 400                      777 S Flagler Drive
West Palm Beach, FL 33401-6121            Washington DC 20001-4507                       Suite 500 E
                                                                                         West Palm Beach, FL 33401-6194

Gerry Matthews                            Greenscape Design Inc.                         HONGRU PAN
161 Camp Road                             16846 128th Trl N                              c/o Gunster Yoakley & Stewart PA
Middlebury, CT 06762-2337                 Jupiter, FL 33478-6010                         777 S Flagler Dr #500E
                                                                                         West Palm Beach, FL 33401-6121


Halil Erseven                             Hao Lou                                        Harbor Fuel Corporation
c/o Gunster Yoakley & Stewart PA          c/o Gunster Yoakley & Stewart PA               Box 1400
777 S Flagler Dr #500E                    777 S Flagler Dr #500E                         Nantucket, MA 02554-1400
West Palm Beach, FL 33401-6121            West Palm Beach, FL 33401-6121


IBERIABANK                                ICE Air Conditioning, Inc.                     (p)IBERIA BANK
c/o Niall T. McLachlan, Esq.              c/o Jacobson, Sobo & Moselle                   PO BOX 52747
Carlton Fields Jorden Burt, PA            P.O. Box 19359                                 LAFAYETTE LA 70505-2749
100 SE 2nd Street, Suite 4200             Plantation 33318-0359
Miami, FL 33131-2113

Iberia Bank                               (p)INTERNAL REVENUE SERVICE                    Investors Warranty of America, Inc.
c/o Carlton Fields Jorden Burt, P.A.      CENTRALIZED INSOLVENCY OPERATIONS              4333 Edggewood Road NE
Attn: Alan Grunspan                       PO BOX 7346                                    Cedar Rapids, IA 52499-3830
100 SE 2nd Street, Suite 420              PHILADELPHIA PA 19101-7346
Miami, FL 33131-2100

Investors Warranty of America, Inc.       JOSEPH WALSH, JR.                              JPMorgan Chase Bank, National Association
c/o Roberta A. Colton                     c/o Henry Handler, Esq.                        c/o Steven G. Powrozek
Trenam, Kemker, et. al                    Weiss, Handler & Cornwell, PA                  Shapiro, Fishman & Gach, LLP
P,O, Box 1102                             2255 W Glades Road, Suite 218-A                4630 Woodland Corporate Boulevard, Suite
Tampa, FL 33601-1102                      Boca Raton, FL 33431-7392                      Tampa, FL 33614-2415

JUEWEI ZHOU                               Juana Miguel                                   Junqiang Feng
c/o Gunster Yoakley & Stewart PA          c/o Finzio & Finzio, PA                        c/o Gunster Yoakley & Stewart PA
777 S Flagler Dr #500E                    106 SE 9th St                                  777 S Flagler Dr #500E
West Palm Beach, FL 33401-6121            Fort Lauderdale, FL 33316-1018                 West Palm Beach, FL 33401-6121


Keith Sullivan                            Kuang Yaoping                                  LI DONGSHENG
Zackin Zimyeski Sullivan                  c/o Gunster Yoakley & Stewart PA               c/o Gunster Yoakley & Stewart PA
21 W Main St                              777 S Flagler Dr #500E                         777 S Flagler Dr #500E
Waterbury, CT 06702-2014                  West Palm Beach, FL 33401-6121                 West Palm Beach, FL 33401-6121
LI ZHANG                       Case 17-23426-MAM
                                             Lan Li Doc 237 Filed 10/23/18           PageLeslie
                                                                                           15 of   21 Evans & Associates
                                                                                                Robert
c/o Gunster Yoakley & Stewart PA             c/o Gunster Yoakley & Stewart PA             214 Brazilian Ave Ste 200
777 S Flagler Dr #500E                       777 S Flagler Dr #500E                       Palm Beach, FL 33480-4676
West Palm Beach, FL 33401-6121               West Palm Beach, FL 33401-6121


Li Xiang                                  Lili Zhang                                      Ling Li
Wilson Elser Mowkowitz Edelman & Dicker   c/o Gunster Yoakley & Stewart PA                c/o Gunster Yoakley & Stewart PA
700 11th St NW, Suite 400                 777 S Flagler Dr #500E                          777 S Flagler Dr #500E
Washington DC 20001-4507                  West Palm Beach, FL 33401-6121                  West Palm Beach, FL 33401-6121


Liu Chenglin                              Liu Danqing                                     Liyan Feng
Wilson Elser Mowkowitz Edelman & Dicker   Wilson Elser Mowkowitz Edelman & Dicker         c/o Gunster Yoakley & Stewart PA
700 11th St NW, Suite 400                 700 11th St NW, Suite 400                       777 S Flagler Dr #500E
Washington DC 20001-4507                  Washington DC 20001-4507                        West Palm Beach, FL 33401-6121


MIN LI                                    MOHAMMAD ZARGAR                                 Man Mingyue
c/o Gunster Yoakley & Stewart PA          c/o Gunster Yoakley & Stewart PA                Wilson Elser Mowkowitz Edelman & Dicker
777 S Flagler Dr #500E                    777 S Flagler Dr #500E                          700 11th St NW, Suite 400
West Palm Beach, FL 33401-6121            West Palm Beach, FL 33401-6121                  Washington DC 20001-4507


Maria Sneden Mathews                      Maro Lago                                       McDonald Hopkins LLC
101 Casa Bendita                          1100 S Ocean Blvd                               600 Superior Avenue, E.
Palm Beach, FL 33480-3602                 Palm Beach, FL 33480-5004                       Suite 2100
                                                                                          Cleveland, OH 44114-2653


McIntosh Schwartz, P.A.                   Melissa and John Pellicci                       Merrill Lynch Commercial Finance Corp.
c/o Robert D. McIntosh                    2802 Sarento Place,#111                         222 North LaSalle Street
888 Southeast 3rd Aveneu                  Palm Beach Gardens, FL 33410-2925               17th Floor
Suite 201                                                                                 Chicago, IL 60601-1101
Fort Lauderdale, FL 33316-1159

Metropolitan Life Insurance Company       Michael Altman Fine Art & Advisory Svcs.        Michael Cox
P.O. Box 7250                             38 East 70th Street                             c/o Law Office of Maaz Quirashi P.A.
Johnstown, PA 15907-7250                  New York, NY 10021-4928                         Attn: Maaz Quraishi, Esq.
                                                                                          1401 Forum Way, Suite 101
                                                                                          West Palm Beach, FL 33401-2324

Midland Credit Management, Inc.           Min Cui                                         Mohammadreza Sedaghat
2365 Northside Drive                      c/o Gunster Yoakley & Stewart PA                c/o Gunster Yoakley & Stewart PA
Suite 300                                 777 S Flagler Dr #500E                          777 S Flagler Dr #500E
San Diego, CA 92108-2709                  West Palm Beach, FL 33401-6121                  West Palm Beach, FL 33401-6121


Nason Yeager Gerson White & Lioce         National Gold                                   National Grid
3001 PGA Boulevard #305                   40 Sylvan Rd                                    300 Erie Blvd W
Palm Beach Gardens, FL 33410-2896         Waltham, MA 02451-1120                          Syracuse, NY 13202-4250



National Grid                             New York State                                  New York State Department of Taxation &
PO Box 960                                Department of Taxartion and Finance             Bankruptcy Section
Northborough, MA 01532-0960               ATTN: Office of Counsel                         P O Box 5300
                                          Building 9, W A Harriman Campus                 Albany, NY 12205-0300
                                          Albany, NY 12227-0001
Nick Laudano                     Case 17-23426-MAM       DocUS 237
                                               Office of the   Trustee Filed 10/23/18        PagePalm
                                                                                                   16Beach
                                                                                                      of 21County Tax Collector
638 Shore Drive                                   51 S.W. 1st Ave.                                Attn. Legal Services Department
Boynton Beach, FL 33435-2850                      Suite 1204                                      P.O. Box 3715
                                                  Miami, FL 33130-1614                            West Palm Beach, FL 33402-3715


Palm House Hotel LLLP                             Palm House Hotel LLLP                           Palm House Hotel LLLP
1201 HAYS ST.                                     9100 BELVEDERE ROAD                             c/o CORPORATION SERVICE COMPANY
Tallahassee, FL 32301-2699                        West Palm Beach, FL 33411-3607                  1201 HAYS STREET
                                                                                                  Tallahassee, FL 32301-2699


Palm House Hotel, LLLP                            Palm House Hotel, LLLP                          Palm House LLC
c/o Henry B. Handler, Esq.                        c/o Weiss, Handler & Cornwell, PA               101 Casa Bendita
Weiss Handler & Cornwell PA                       One Boca Place, Suite 218-A                     Palm Beach, FL 33480-3602
2255 Glades Road                                  2255 Glades Road
Suite 218A                                        Boca Raton, FL 33431-7382
Boca Raton, FL 33431-7392
Panter, Panter & SXampedro, PA                    Patricia Cox                                    Potomac Realty Capital
6950 N. Kendall Drive                             c/o Law Office of Maaz Quirashi P.A.            c/o Joshua Berlinsky/DarrowEverett LLP
Miami, FL 33156-1584                              Attn: Maaz Quraishi, Esq.                       One Turks Head Place
                                                  1401 Forum Way, Suite 101                       Suite 1200
                                                  West Palm Beach, FL 33401-2324                  Providence, RI 02903-2212

Potomac Realty Capital, LLC                       Premium Financing Specialists, Inc.             Qingyun Yu
745 Boylston Street                               c/o IPFS Corp                                   c/o Gunster Yoakley & Stewart PA
Suite 502                                         30 Montgomery St #100                           777 S Flagler Dr #500E
Boston, MA 02116-2658                             Jersey City NJ 07302-3866                       West Palm Beach, FL 33401-6121


Qiong Deng                                        Qiongfang Zhu                                   REZA SIAMAK NIA
c/o Gunster Yoakley & Stewart PA                  c/o Gunster Yoakley & Stewart PA                c/o Gunster Yoakley & Stewart PA
777 S Flagler Dr #500E                            777 S Flagler Dr #500E                          777 S Flagler Dr #500E
West Palm Beach, FL 33401-6121                    West Palm Beach, FL 33401-6121                  West Palm Beach, FL 33401-6121


RUJING WEI                                        Ran Chen                                        Randy Davis
c/o Gunster Yoakley & Stewart PA                  c/o Gunster Yoakley & Stewart PA                7035 Campus Drive
777 S Flagler Dr #500E                            777 S Flagler Dr #500E                          Colorado Springs, CO 80920-3164
West Palm Beach, FL 33401-6121                    West Palm Beach, FL 33401-6121


Robert A. Zimmerman                               Robert D. McIntosh                              Robert D. McIntosh, Esq.
c/o Joshua A. Frachtman                           888 SE Third Avenue, Suite 201                  McIntosh Schwartz, P.L.
Baker Zimmerman & Perez                           Fort Lauderdale, FL 33316-1159                  888 SE Third Ave, Suite 201
6991 N. State Road 7                                                                              Fort Lauderdale, FL 33316-1159
Pompano Beach, FL 33073-4327

Rogin Nassau LLC                                  Rolls-Royce Motor Cars Financial Service        Ruji Li
185 Asylum St # 22                                P.O. Box 3608                                   c/o Gunster Yoakley & Stewart PA
Hartford, CT 06103-3450                           Dublin, OH 43016-0306                           777 S Flagler Dr #500E
                                                                                                  West Palm Beach, FL 33401-6121


Ryan Black                                        Ryan Cowell                                     SANAZ SALEHIN
c/o C. Brooks Ricca, Jr.                          Assignee of HBA International                   c/o Gunster Yoakley & Stewart PA
The Barristers Building                           c/o Michelle Valdes, Chalos & Co., P.C.         777 S Flagler Dr #500E
1615 Forum Place, Suite 200                       2030 S. Douglas Road, Suite 117                 West Palm Beach, FL 33401-6121
West Palm Beach, FL 33401-2315                    Miami, FL 33134-4615
SARA SALEHIN                   Case 17-23426-MAM       Doc 237 Filed 10/23/18
                                             SHAHRIAR EBRAHIMIAN                    PageSHU17 of 21
                                                                                            JIANG
c/o Gunster Yoakley & Stewart PA             c/o Gunster Yoakley & Stewart PA           c/o Gunster Yoakley & Stewart PA
777 S Flagler Dr #500E                       777 S Flagler Dr #500E                     777 S Flagler Dr #500E
West Palm Beach, FL 33401-6121               West Palm Beach, FL 33401-6121             West Palm Beach, FL 33401-6121


Seth Bernstein                            Sha Shi                                       Shaoping Huang
655 Madison Avenue                        c/o Gunster Yoakley & Stewart PA              c/o Gunster Yoakley & Stewart PA
20th Floor                                777 S Flagler Dr #500E                        777 S Flagler Dr #500E
New York, NY 10065-8043                   West Palm Beach, FL 33401-6121                West Palm Beach, FL 33401-6121


Shaoqing Zeng                             Shepley Wood Products                         Shuangyun Wang
c/o DGunster Yoakley & Stewart PA         216 Thonnton Dr.                              c/o Gunster Yoakley & Stewart PA
777 S Flagler Dr #500E                    Hyannis, MA 02601-8103                        777 S Flagler Dr #500E
West Palm Beach, FL 33401-6121                                                          West Palm Beach, FL 33401-6121


State of Connecticut                      State of Rhode Island                         Sun Mengyang
Department of Revenue Services            Division of Taxation                          Wilson Elser Mowkowitz Edelman & Dicker
450 Columbus Boulevard                    One Capital Hill                              700 11th St NW, Suite 400
Suite 1                                   Providence, RI 02908-5800                     Washington DC 20001-4507
Hartford, CT 06103-1837

Sunbelt Rentals, Inc.                     TINGTING SUN                                  TONGHUI LUAN
Chipp, Danny                              c/o Gunster Yoakley & Stewart PA              c/o Gunster Yoakley & Stewart PA
2015 Directors Row                        777 S Flagler Dr #500E                        777 S Flagler Dr #500E
Orlando, FL 32809-6231                    West Palm Beach, FL 33401-6121                West Palm Beach, FL 33401-6121


Tan Jing                                  Tang Cheok Fai                                Tao Xiong
Wilson Elser Mowkowitz Edelman & Dicker   c/o Gunster Yoakley & Stewart PA              c/o Gunster Yoakley & Stewart PA
700 11th St NW, Suite 400                 777 S Flagler Dr #500E                        777 S Flagler Dr #500E
Washington DC 20001-4507                  West Palm Beach, FL 33401-6121                West Palm Beach, FL 33401-6121


Thompson PLLC                             Trump International Golf Club                 Wang Jian
c/o Cherish A. Thompson                   3505 Summit Blvd                              Wilson Elser Mowkowitz Edelman & Dicker
214 Brazilian Ave.                        West Palm Beach, FL 33406-4111                700 11th St NW, Suite 400
Suite 200                                                                               Washington DC 20001-4507
Palm Beach, FL 33480-4676

Wang Jing                                 Wang Jue                                      Wenhao Zhang
Wilson Elser Mowkowitz Edelman & Dicker   Wilson Elser Mowkowitz Edelman & Dicker       c/o Gunster Yoakley & Stewart PA
700 11th St NW, Suite 400                 700 11th St NW, Suite 400                     777 S Flagler Dr #500E
Washington DC 20001-4507                  Washington DC 20001-4507                      West Palm Beach, FL 33401-6121


William Koch                              XIAO SUN                                      Xiang Chunhua
1601 Forum Place                          c/o Gunster Yoakley & Stewart PA              c/o Gunster Yoakley & Stewart PA
Suite 1400                                777 S Flagler Dr #500E                        777 S Flagler Dr #500E
West Palm Beach, FL 33401-8104            West Palm Beach, FL 33401-6121                West Palm Beach, FL 33401-6121


Xiang Shu                                 Xiaonan Wang                                  Xiaoping Zhang
c/o Gunster Yoakley & Stewart PA          c/o Gunster Yoakley & Stewart PA              c/o Gunster Yoakley & Stewart PA
777 S Flagler Dr #500E                    777 S Flagler Dr #500E                        777 S Flagler Dr #500E
West Palm Beach, FL 33401-6121            West Palm Beach, FL 33401-6121                West Palm Beach, FL 33401-6121
YAJUN KANG                     Case 17-23426-MAM
                                             YAN CHEN Doc 237 Filed 10/23/18     PageYING
                                                                                       18FEI
                                                                                          of 21
c/o Gunster Yoakley & Stewart PA             c/o Gunster Yoakley & Stewart PA        c/o Gunster Yoakley & Stewart PA
777 S Flagler Dr #500E                       777 S Flagler Dr #500E                  777 S Flagler Dr #500E
West Palm Beach, FL 33401-6121               West Palm Beach, FL 33401-6121          West Palm Beach, FL 33401-6121


YUANBO WANG                               Yawen Li                                   Yi Zhao
c/o Gunster Yoakley & Stewart PA          c/o Gunster Yoakley & Stewart PA           c/o Gunster Yoakley & Stewart PA
777 S Flagler Dr #500E                    777 S Flagler Dr #500E                     777 S Flagler Dr #500E
West Palm Beach, FL 33401-6121            West Palm Beach, FL 33401-6121             West Palm Beach, FL 33401-6121


Ying Tan                                  Yingjun Yang                               Yulong Tang
c/o Gunster Yoakley & Stewart PA          c/o Gunster Yoakley & Stewart PA           c/o Gunster Yoakley & Stewart PA
777 S Flagler Dr #500E                    777 S Flagler Dr #500E                     777 S Flagler Dr #500E
West Palm Beach, FL 33401-6121            West Palm Beach, FL 33401-6121             West Palm Beach, FL 33401-6121


ZHAOHUI LI                                ZHENG YU                                   Zhang Shikun
c/o Gunster Yoakley & Stewart PA          c/o Gunster Yoakley & Stewart PA           Wilson Elser Mowkowitz Edelman & Dicker
777 S Flagler Dr #500E                    777 S Flagler Dr #500E                     700 11th St NW, Suite 400
West Palm Beach, FL 33401-6121            West Palm Beach, FL 33401-6121             Washington DC 20001-4507


Zhiling Gan                               Ali Adampeyra                              Baoping Liu
c/o Gunster Yoakley & Stewart PA          c/o Gunster, Yoakley & Stewart, P.A.       c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500E                    777 S Flagler Dr #500 E                    777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121            West Palm Beach, FL 33401-6121             West Palm Beach, FL 33401-6121


Bei Zhu                                   Changyue Liu                               Chengyu Gu
c/o Gunster, Yoakley & Stewart, P.A.      c/o Gunster, Yoakley & Stewart, P.A.       c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                   777 S Flagler Dr #500 E                    777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121            West Palm Beach, FL 33401-6121             West Palm Beach, FL 33401-6121


Christian Panagakos                       Chunning Ye                                Cuilian Li
120 E Oakland Park Blvd                   c/o Gunster, Yoakley & Stewart, P.A.       c/o Gunster, Yoakley & Stewart, P.A.
Suite 207                                 777 S Flagler Dr #500 E                    777 S Flagler Dr #500 E
Oakland Park, FL 33334-1109               West Palm Beach, FL 33401-6121             West Palm Beach, FL 33401-6121


Daqin Weng                                David Ring                                 Dongsheng Zhu
c/o Gunster, Yoakley & Stewart, P.A.      Wiggin & Dana, LLP                         c/o Gunster, Yoakley & Stewart, P.A.
777 S Flager Dr #500 E                    1 Century Tower                            777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121            POB 1832                                   West Palm Beach, FL 33401-6121
                                          New Haven, CT 06508-1832

Feng Guo                                  Halil Erseven                              Hao Lou
c/o Gunster, Yoakley & Stewart, P.A.      c/o Gunster, Yoakley & Stewart, P.A.       c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                   777 S Flagler Dr #500 E                    777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121            West Palm Beach, FL 33401-6121             West Palm Beach, FL 33401-6121


Hongru Pan                                Juewei Zhou                                Junqiang Feng
c/o Gunster, Yoakley & Stewart, P.A.      c/o Gunster, Yoakley & Stewart, P.A.       c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                   777 S Flagler Dr #500 E                    777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121            West Palm Beach, FL 33401-6121             West Palm Beach, FL 33401-6121
Keith Sullivan                   Case 17-23426-MAM       Doc 237
                                               Kevin Munroe                Filed 10/23/18   PageKuang
                                                                                                  19 Yaoping
                                                                                                      of 21
One Exchange Pl 6th Flr                         2813 S Hiawassee Rd #307                        c/o Gunster, Yoakley & Stewart, P.A.
Waterbury, CT 06702                             Orlando, FL 32835-6690                          777 S Flagler Dr #500 E
                                                                                                West Palm Beach, FL 33401-6121


Lan Li                                          Lawrence Moens                                  Li Dongsheng
c/o Gunster, Yoakley & Stewart, P.A.            245 Sunrise Ave                                 c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                         Palm Beach, FL 33480-3812                       777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121                                                                  West Palm Beach, FL 33401-6121


Li Zhang                                        Lili Zhang                                      Ling Li
c/o Gunster, Yoakley & Stewart, P.A.            c/o Gunster, Yoakley & Stewart, P.A.            c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                         777 S Flagler Dr #500 E                         777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121                  West Palm Beach, FL 33401-6121                  West Palm Beach, FL 33401-6121


Liyan Feng                                      Michael Cox                                     Min Cui
c/o Gunster, Yoakley & Stewart, P.A.            c/o Maaz Quraishi                               c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                         1401 Forum Way #101                             777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121                  West Palm Beach, FL 33401-2324                  West Palm Beach, FL 33401-6121


Min Li                                          Mohammad Zargar                                 Mohammadreza Sedaghat
c/o Gunster, Yoakley & Stewart, P.A.            c/o Gunster, Yoakley & Stewart, P.A.            c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                         777 Flagler Dr #500 E                           777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121                  West Palm Beach, FL 33401-6121                  West Palm Beach, FL 33401-6121


Patricia Cox                                    Qingyun Yu                                      Qiong Deng
c/o Maaz Quraishi                               c/o Gunster, Yoakley & Stewart, P.A.            c/o Gunster, Yoakley & Stewart, P.A.
1401 Forum Way #101                             777 S Flagler Dr #500 E                         777 S Flagler Dr #500 E
West Palm Beach, FL 33401-2324                  West Palm Beach, FL 33401-6121                  West Palm Beach, FL 33401-6121


Qiongfang Zhu                                   Ran Chen                                        Reza Siamak Nia
c/o Gunster, Yoakley & Stewart, P.A.            c/o Gunster, Yoakley & Stewart, P.A.            c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 #                         777 S Flagler Dr #500 E                         777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121                  West Palm Beach, Fl 33401-6121                  West Palm Beach, Fl 33401-6121


Robert Matthews                                 Ruji Li                                         Rujing Wei
101 Casa Bendita                                c/o Gunster, Yoakley & Stewart, P.A.            c/o Gunster, Yoakley & Stewart, P.A.
Palm Beach, FL 33480-3602                       777 S Flagler Dr #500 E                         777 S Flagler Dr E#500 E
                                                West Palm Beach, FL 33401-6121                  West Palm Beach, FL 33401-6121


Ryan Black                                      Sanaz Salehin                                   Sara Salehin
1615 Forum Place                                c/o Gunster, Yoakley & Stewart, P.A.            c/o Gunster, Yoakley & Stewart, P.A.
Suite 200                                       777 S Flagler Dr #400 E                         777 S Flagler Dr #500 E
West Palm Bch, FL 33401-2315                    West Palm Beach, FL 33401-6124                  West Palm Beach, FL 33401-6121


Sha Shi                                         Shahriar Ebrahimian                             Shaoping Huang
c/o Gunster, Yoakley & Stewart, P.A.            c/o Gunster, Yoakley & Stewart, P.A.            c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                         777 S Flager Dr #500 E                          777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121                  West Palm Beach, FL 33401-6121                  West Palm Beach, FL 33401-6121
Shaoqing Zeng                  Case 17-23426-MAM
                                             Shu Jiang Doc 237 Filed 10/23/18                       PageShuangyun
                                                                                                          20 of 21Wang
c/o Gunster, Yoakley & Stewart, P.A.         c/o Gunster, Yoakley & Stewart, P.A.                         c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                      777 S Flagler Dr #500 E                                      777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121               West Palm Beach, FL 33401-6121                               West Palm Beach, FL 33401-6121


Tang Cheok Fai                                       Tao Xiong                                            Tingting Sun
c/o Gunster, Yoakley & Stewart, P.A.                 c/o Gunster, Yoakley & Stewart, P.A.                 c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                              777 S Flagler Dr #500 E                              777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121                       West Palm Beach, FL 33401-6121                       West Palm Beach, FL 33401-6121


Tonghui Luan                                         Wenhao Zhang                                         Xiang Chunhua
c/o Gunster, Yoakley & Stewart, P.A.                 c/o Gunster, Yoakley & Stewart, P.A.                 c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                              777 S Flagler Dr #500 E                              777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121                       West Palm Beach, FL 33401-6121                       West Palm Beach, FL 33401-6121


Xiang Shu                                            Xiao Sun                                             Xiaonan Wang
 c/o Gunster, Yoakley & Stewart, P.A.                c/o Gunster, Yoakley & Stewart, P.A.                 c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                              777 S Flagler Dr #500 E                              777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121                       West Palm Beach, FL 33401-6121                       West Palm Beach, FL 33401-6121


Xiaoping Zhang                                       Yajun Kang                                           Yan Chen
c/o Gunster, Yoakley & Stewart, P.A.                 c/o Gunster, Yoakley & Stewart, P.A.                 c/o Gunster, Yoakley & Stewart, P.A.
777 S Flager Dr #500 E                               777 S Flagler Dr #500 E                              777 S Flager Dr #500 E
West Palm Beach, FL 33401-6121                       West Palm Beach, FL 33401-6121                       West Palm Beach, FL 33401-6121


Yawen Li                                             Yi Zhao                                              Ying Fei
c/o Gunster, Yoakley & Stewart, P.A.                 c/o Gunster, Yoakley & Stewart, P.A.                 c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                              777 S Flagler Dr #500 E                              777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121                       West Palm Beach, FL 33401-6121                       West Palm Beach, FL 33401-6121


Ying Tan                                             Yingjun Yang                                         Yuanbo Wang
c/o Gunster, Yoakley & Stewart, P.A.                 c/o Gunster, Yoakley & Stewart, P.A.                 c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                              777 S Flagler Dr #500 E                              777 S Flagler Dr E#500 E
West Palm Beach, FL 33401-6121                       West Palm Beach, FL 33401-6121                       West Palm Beach, FL 33401-6121


Yulong Tang                                          Zhaohui Li                                           Zheng Yu
c/o Gunster, Yoakley & Stewart, P.A.                 c/o Gunster, Yoakley & Stewart, P.A.                 c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                              777 S Flagler Dr #500 E                              777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121                       West Palm Beach, FL 33401-6121                       West Palm Beach, FL 33401-6121


Zhiling Gan
c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
BMW Financial Services NA, LLC Case 17-23426-MAM       Doc 237
                                             Bank of America                 Filed 10/23/18         PageIberia
                                                                                                          21 ofBank21
P.O. Box 3608                                4161 Piedmont Pkwy                                           200 West Congress Street
Dublin OH 43016, OH 43016                    Greensboro, NC 27410                                         Lafayette, LA 70501



Internal Revenue Service
Centralized Insolvency Operation
Post Office Box 21126
Philadelphia, PA 19114-0326




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Palm House Investors                              (u)West Palm Beach                                   (du)Palm House Investors




(d)Robert D. McIntosh, Esq.                          (d)U.S. Securities and Exchange Commission           (u)Richard G. Lubin
McIntosh Schwartz, P.L.                              Atlanta Regional Office
888 SE Third Avenue, Suite 201                       950 East Paces Ferry Road, NE, Suite 900
Fort Lauderdale, FL 33316-1159                       Atlanta, GA 30326-1382


(d)Seth Bernstein                                    End of Label Matrix
655 Madison Avenue                                   Mailable recipients   264
20th Floor                                           Bypassed recipients     7
New York, NY 10065-8043                              Total                 271
